      Case 2:20-cv-00631-RJS Document 10 Filed 01/06/21 PageID.24 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    ANDREW HAYFORD,                                       ORDER ADOPTING REPORT AND
                                                              RECOMMENDATION
               Plaintiff,
                                                             Case No. 2:20-cv-00631-RJS-DBP
    v.
                                                                Chief Judge Robert J. Shelby
    SHELLEY WHITTAKER,
                                                           Chief Magistrate Judge Dustin B. Pead
               Defendant.


              After being granted leave to proceed in forma pauperis, Plaintiff Andrew Hayford filed

his Complaint on September 10, 2020, against Defendant Shelley Whittaker.1 In his Complaint,

Hayford asked for an injunction to prevent Whittaker from evicting him on September 11, 2020.2

His claim relied on a “moratorium on evictions” issued by the Center for Disease Control (CDC)

in response to the COVID-19 pandemic.3 The case was then referred to Chief Magistrate Judge

Dustin B. Pead “to handle [the] case up to and including . . . all dispositive matters” under 28

U.S.C. § 636(b)(1)(B).4

              On November 12, 2020, pursuant to his authority under 28 U.S.C. § 1915, Judge Pead

issued a Ruling & Order dismissing without prejudice Hayford’s Complaint.5 He reasoned that

Hayford had failed to state a claim upon which relief could be granted because: (1) his requested

relief was no longer available because the eviction date had passed, and (2) the CDC’s



1
    See Dkt. 2, Dkt. 3 (Complaint).
2
    Dkt. 3 (Complaint) at 4.
3
    Id.
4
    Dkt. 7.
5
    Dkt. 8 (Ruling & Order) at 5.

                                                      1
      Case 2:20-cv-00631-RJS Document 10 Filed 01/06/21 PageID.25 Page 2 of 3




moratorium on evictions did not create a private cause of action.6 Judge Pead granted Hayford

fourteen days to file an Amended Complaint and cautioned him that failure to file an Amended

Complaint “may result in a recommendation of dismissal to the District Court.”7

            Hayford never filed an Amended Complaint and, on December 3, 2020, Judge Pead

issued a Report & Recommendation (the R&R) recommending dismissal of Hayford’s action.8

            Federal Rule of Civil Procedure 72(b)(2) permits the parties to “serve and file specific

written objections to the proposed findings and recommendations” in the R&R. Those

objections, if any, must be filed “[w]ithin 14 days after being served with a copy of the” R&R.9

If there are no objections, the Supreme Court has suggested no further review by the district

court is required, but further review is not precluded.10 This court reviews for clear error any

report and recommendation to which no objections have been raised.11

            Although the R&R notified the parties that they could object to it, neither party has filed

an objection.12 The court therefore reviews the R&R for clear error. Having carefully

considered the R&R, the court finds no clear error. Accordingly, the court ADOPTS the R&R in

full. For the reasons set forth in the R&R, Hayford’s Complaint13 is DISMISSED WITHOUT

PREJUDICE. The Clerk of Court is directed to close this case.




6
    Id. at 4.
7
    Id. at 5.
8
    Dkt. 9 (R&R) at 1.
9
    Fed. R. Civ. P. 72(b)(2).
10
  See Thomas v. Arn, 474 U.S. 140, 149 (1985) (“The [Federal Magistrate’s Act] does not on its face require any
review at all, by either the district court or the court of appeals, of any issue that is not the subject of an objection.”).
11
  See Fed. R. Civ. P. 72(b) Advisory Committee’s note to 1983 amendment (“When no timely objection is filed, the
court need only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.”) (citation omitted).
12
     See Dkt. 9 (R&R) at 1.
13
     Dkt. 3 (Complaint).

                                                              2
Case 2:20-cv-00631-RJS Document 10 Filed 01/06/21 PageID.26 Page 3 of 3




   SO ORDERED this 6th day of January 2021.

                                    BY THE COURT:


                                    _________________________________
                                    ROBERT J. SHELBY
                                    United States Chief District Judge




                                      3
